Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-36, 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi (US 2008/0018432) in view of Kim (US 20060083575)
Volpi teaches
31. An RFID sponge, comprising: an absorbent material (7425); a tag (7435) coupled to the absorbent material, the tag comprising an RFID element; and 
instruction information comprising a raised area disposed on the absorbent material designating a holding area (Volpi, par. 247-253: “designator 7450 may provide a surface designation by use of a highly visible indicator with a color, shape or pattern … may also provide an indication beyond an RFID tag or metal tag that the sponge includes”; although not designating a holding area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by seeing the presence of the designator having unique color, shape, and pattern for designating the presence of an RFID sponge, one can hold it using a medical instrument or gloved hand prior to pulling the sponge out of a surgical site; it would have also been obvious that the designator 7450 itself is any shaped and patterned area that is raised and placed onto the sponge, par. 247; furthermore, making a raised area to instruct a user to hold a product has been known, see Kim; Fig. 5, par. 51; thus, it would have also been obvious to form fingerprint-like structure of Kim to instruct a user to hold the sponge; moreover, the designator 7450 in Volpi may also include other designation such as a barcode, par. 247, which suggests to one of ordinary skill in the art that it may also include text, indicia, and even the RFID or another RFID);
wherein the holding area is located to minimize interference with an RFID interrogator when engaging the RFID sponge at the holding area during interrogation by the RFID interrogator (Fig. 74: the designator is located away from the RFID tag 7440 so it would minimally cause any interference when the RFID tag engages with a reader; furthermore, mere duplication and rearrangement of parts has no patentable significance unless a new and unexpected result;).
32.31, wherein the instruction information comprises a symbol in a form of a fingerprint (although silent to a fingerprint symbol, this is considered an obvious extension of Volpi’s teachings of a unique color, shape, and pattern.  Furthermore, it is considered a printed matter that bears no patentable weight as it has no new and unobvious functional relationship to the product.  See MPEP 2111.05).
33. A method comprising: removing a sponge having an RFID tag from a container; locating instruction information provided on the sponge, the instruction information including a raised holding area designation designating a holding area, wherein the holding area is located on the sponge to minimize interference between the RFID tag and an RFID interrogator when engaging the sponge at the holding area during an interrogation by the RFID interrogator; engaging the holding area designation of the sponge, interrogating the sponge with the RFID interrogator prior to using the sponge in a surgical operation while engaging the holding area designation of the sponge (see discussion regarding claims above, Volpi, par. 3-11, 77, 79, 234-235+; it would have also been obvious before the effective filing date of the claimed invention that while holding the sponge by the designator/holding area prior operation, the tag can be read easily to get at least a count).
34.33, wherein the instruction information comprises at least two raised holding area designations; and wherein the step of engaging the holding area designation includes engaging one of the at least two raised holding area designations (Volpi, par. 250: “sponge may also include a designator affixed to at least one of the first and second layers of the absorbent material that is visible from outside of the interior space”; furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result, in re Harza, 124 USPQ 378 (CCPA 1960))
35.34, wherein the at least two raised holding area designations include a first holding area designation disposed on a first side of the sponge and a second holding area designation disposed on a second side of the sponge, the first side being opposite the second side; and wherein the method comprises positioning a finger to engage the first holding area designation and positioning a thumb to engage the second holding area designation (these features would have been an obvious extension of Volpi’s teachings; see also discussion regarding claims above).
36.34, wherein the at least two raised holding area designations include a first holding area designation disposed on a first side of the sponge and a second holding area designation disposed on the first side of the sponge separated by a distance from the first holding area designation; and wherein the method comprises positioning a first finger to engage the first holding area designation and positioning a second finger to engage the second holding area designation, the second finger being different from the first finger (these features would have been an obvious extension of Volpi’s teachings; see also discussion regarding claims above).
38.31, wherein the tag is coupled to the absorbent material via one of stitching, adhesive, bonding, or combinations thereof (Volpi, par. 243-246).
39.31, wherein the instructions information designates at least two holding areas, wherein each holding area of the at least two holding areas are located to minimize interference with the RFID interrogator when engaging the RFID sponge at the holding area during interrogation by an RFID interrogator (see discussion regarding claims above; Volpi, par. 250: “sponge may also include a designator affixed to at least one of the first and second layers of the absorbent material that is visible from outside of the interior space”; furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result, in re Harza, 124 USPQ 378 (CCPA 1960))
40.39, wherein the at least two holding areas comprise a first holding area on a first side of the RFID sponge and a second holding area, wherein the second holding area is spaced apart from the first holding area (see discussion regarding claim 39 above; rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
41.40, wherein the second holding area is disposed on a second side, different from the first side of the RFID sponge (see discussion regarding claims above; rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
42.32, wherein the fingerprint is textured (although silent to a textured fingerprint symbol, this is considered an obvious extension of Volpi’s teachings of a unique color, shape, and pattern.  Furthermore, it is considered a printed matter that bears no patentable weight as it has no new and unobvious functional relationship to the product.  See MPEP 2111.05).
43.31, wherein the instruction information is disposed on the tag disposed on the absorbent material, the RFID element comprising an RFID chip and an antenna coupled to the RFID chip at a first end (Volpi, Figs. 61-63, 70-77); and the holding area disposed adjacent a second end of the antenna opposite the first end (although Volpi not disclosing the hold area being opposite the first end, it would have been obvious before the effective filing date of the claimed invention that rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
44.40, wherein the instruction information is disposed on the tag disposed on the absorbent material, the RFID element comprising an RFID chip and an antenna coupled to the RFID chip, the antenna extending in opposite directions from the RFID chip to a first end and a second end, the first and second ends being spaced from the RFID chip; and the first holding area disposed adjacent a first end of the first antenna; and the second holding area disposed adjacent a second end of the antenna (see discussion regarding claim 39 above; although Volpi not disclosing the positions of the hold areas, it would have been obvious before the effective filing date of the claimed invention that rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); moreover, the designator 7450 in Volpi may also include other designation such as a barcode, par. 247, which suggests to one of ordinary skill in the art that it may also include text, indicia, and even the RFID or another RFID).
45. A pack of surgical sponges, comprising: 
a first RFID sponge comprising a first absorbent material; a first RFID tag coupled to the first absorbent material, the tag comprising an RFID element; and first instruction information comprising a raised area disposed on the first absorbent material designating a first holding area of the first RFID sponge, wherein the first holding area is located to minimize interference with an RFID interrogator when engaging the first RFID sponge at the holding area during interrogation by an RFID interrogator (see discussion regarding claims above);
a second RFID sponge comprising a second absorbent material; a second RFID tag coupled to the second absorbent material; and second instruction information comprising a second raised area disposed on the second absorbent material designating a second holding area of the second RFID sponge, wherein the second holding area is located to minimize interference with an RFID interrogator when engaging the second RFID sponge at the holding area during interrogation by an RFID interrogator(see discussion regarding claims above); 
packaging containing the first RFID sponge and the second RFID sponge, the first absorbent material defining a first sponge arrangement relative to the packaging and the second absorbent material defining a second sponge arrangement relative to the packaging; wherein the first RFID sponge and the second RFID sponge are arranged in the packaging wherein the first sponge arrangement is different from the second sponge arrangement (Volpi, Fig. 64);
46. The package of surgical sponges of claim 43, wherein the first RFID sponge and the second RFID sponge are disposed adjacent within the packaging; the pack of surgical sponges further comprising a third RFID sponge and a fourth RFID sponge; the third RFID sponge comprising a third absorbent material, a third RFID tag coupled to the third absorbent material, and third instruction information comprising a third raised area disposed on the third absorbent material designating a third holding area of the third RFID sponge, wherein the third holding area is selected to minimize interference with an RFID interrogator when engaging the third RFID sponge at the third holding area during interrogation by the RFID interrogator; the fourth RFID sponge comprising a fourth absorbent material, a fourth RFID tag coupled to the fourth absorbent material and fourth instruction information comprising a fourth raised area disposed on the fourth absorbent material, and fourth instruction information disposed on the fourth absorbent material designating a fourth holding area of the fourth RFID sponge, wherein the fourth holding area is selected to minimize interference with an RFID interrogator when engaging the fourth RFID sponge at the fourth holding area during interrogation by the RFID interrogator; wherein the third RFID sponge defines a third sponge arrangement relative to the packaging and the fourth RFID sponge defines a fourth sponge arrangement relative to the packaging; and wherein the third sponge arrangement is the same as the first sponge arrangement and the fourth sponge arrangement is the same as the second sponge arrangement (see discussion regarding claims above.; although Volpi not disclosing the arrangements of the third as being the same as the first and second being the same as the forth, it would have been obvious before the effective filing date of the claimed invention that rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, the third and first RFID sponges may have the tag arranged vertically, while the second and forth horizontally, as desirable).
47. The method of claim 33, further comprising: using the sponge in a surgical operation; following the surgical operation, positioning a finger to engage the holding area designation of the sponge; and interrogating the sponge a second time with the RFID interrogator while engaging the holding area designation of the sponge (see discussion regarding claims above; although not disclosing interrogating the sponge a second time while holding, this is considered an obvious extension of Volpi’s teachings as “surgical item are typically counted at least three times”, Volpi, par. 5).
48. The method of claim 33, wherein the instruction information further includes orientation information for orienting the sponge relative to the RFID interrogator (although not disclosing orientation information, this is considered an obvious extension of Volpi’s teachings since Volpi’s designator could be shaped and patterned to yield an orientation symbol, as desirable, so that surgeon and supporting team can handle the surgical sponge as intended; see Volpi, par. 247).
49. The method of claim 48, further comprising orienting the sponge relative to the RFID interrogator according to the instruction information prior to scanning the sponge with the RFID interrogator (see discussion regarding claims above.)
50. The method claim 33, wherein the container comprising a packaging enclosing a plurality of sponges (Volpi, Fig. 64), each sponge having an RFID tag; and each sponge defining a sponge arrangement relative to the packaging; the plurality of sponges stacked within the packaging wherein adjacent sponges have an alternating arrangement relative to the packaging (Volpi, Fig. 64: the sponges are stacked in a bag seen in Fig. 64 via pockets in different orientations, arrangement in periodically alternating direction would have been an obvious extension of Volpi’s teachings).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi (US 2008/0018432) in view of Fabian (US 20060241396)
Re claim 37.31, Volpi is silent to wherein the RFID element comprises a unique identification information associated with the RFID sponge conveying at least one of a type, size, weight, manufacturing date, expiration date, and combinations thereof.
Fabian teaches RFID sponges for medical and surgical purposes and “RFID tag available from Texas Instruments of Dallas, Tex., under the designation "Tag-it" provides 256 bits of user programmable memory in addition to 128 bits of memory reserved for items such as the unique tag serial number, version and manufacturing information, and the like. Similarly, an RFID tag available from Philips Semiconductors of Eindhoven, Netherlands, under the designation "I-Code" provides 384 bits of user memory along with an additional 128 bits reserved for the aforementioned types of information” (par. 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fabian for storing desired medical or surgical information.
Remarks
Applicant's arguments with respect to §101 have been fully considered but they are considered persuasive, therefore the rejections under §101 are withdrawn.
Applicant's arguments with respect to §103 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887